Thompson, j.
delivered the opinion of the court. Whether the conveyance given by MiCarty to Van Anttverp was absolutely void, appears to be the material question in this case. If it was void, the plaintiff according to his oxvn shoxving would have no title, and, of course, no right to recover, although no privity be shoxvn between the defendant and the Ten Eycks. I do not see hoxv this deed can be said to be void. It is not so upon the face of it; nor does it appear to be made in violation of any statutory provision, or repugnant to any common laxv principles, so as to authorise the court to pronounce it, ipso facto, void. Whether the lessor of the plaintiff xvas chargeable with a breach of trust, in the sale to Van Antwerp, is not an inquiry of xvhich the defendant can avail himself; no privity xvhatever being shown between him and the Ten Eycks. But it is by no means clear, that there xvas even a breach of trust. The general object of the Ten Eycks appears to have been to have the land laid out in _ town-lots, and sold as such. Their agent, hoxvever, was not limited in this respect. The only limitation contained in the power was not to sell any lot for a less price than a proportionate share of 1,200 pounds, for the xvhole tract. The consideration for xvhich the whole tract was sold was 1,200 pounds. And had it been sold in lots it is not pretended but that the authority would have been strictly pursued. But, admitting that the agent exceeded his authority, the principals may have been satisfied xvith the sale, and may have subsequently *48ratified and confirmed it; and it would be going great lengths to permit a stranger to disaffirm it. Although it is a well settled rule in equity, that a trustee, or agent to sell, shall not become himself a purchaser; yet it is not a matter of course for the court of chancery to interfere, and set aside the purchase, as against the agent himself; the purchase shall stand, if the cestui que trust chooses to agree to the sale. (1 Caines’s Cases in Error, 19,20.) The doctrine in equity on this subject shows how improper it would be for a court of law to inter* fere, in the first instance, between the agent and a stranger, and set aside the purchase, as absolutely void.
It was suggested, though not much pressed on the ar* gument, that the power of attorney did not extend to the premises in question ; but that they fell among the excepted lots j the evidence in the case does not appear t® me to warrant this conclusion. At all events, it was a question of location, and if relied upon, ought to have been submitted to the jury. No claim of this kind appears to have been made upon the trial. We are, accordingly, of opinion, that the motion for a new trial must be denied.
Rule refused.